516 P.2d 336 (1973)
Robert M. YAMADA and Emma M. Yamada, Appellants,
v.
NATURAL DISASTER CLAIMS COMMISSION FOR the COUNTY OF HAWAII FOR the VOLCANIC ERUPTION OF 1960 and the Tsunami of 1960, Appellee.
No. 5223.
Supreme Court of Hawaii.
November 28, 1973.
T. Bruce Honda, Deputy Atty. Gen. (George Pai, Atty. Gen., of counsel), for the petition.
Before RICHARDSON, C.J., MARUMOTO and LEVINSON, JJ., Circuit Judge VITOUSEK in place of ABE, J., disqualified, and Circuit Judge KAWAKAMI in place of KOBAYASHI, J., disqualified.

PETITION FOR REHEARING
PER CURIAM.
The petition for rehearing is denied without argument. The opinion of the court filed herein, 54 Haw. 621, 513 P.2d 1001, is limited to this case and the facts presented therein. The opinion does not govern other natural disaster claim cases involving facts different from those presented in this case.
We reaffirm the reversal of the judgment appealed from on the principal ground stated in the opinion, and not on the alternative ground relating to equitable estoppel. There may be situations in which the government may be equitably estopped, but, upon further consideration, we do not think that this case presents such a situation.
Chief Justice Richardson, who dissented from the majority and Judge Kawakami, who now joins the Chief Justice in his dissent, do not concur.
LEVINSON, Justice (concurring).
I concur except insofar as Justice Marumoto and Judge Vitousek would eliminate equitable estoppel as an alternative ground for the result in this case. In my opinion, Yamada v. Natural Disaster Claims Commission, 54 Haw. 621, 513 P.2d 1001 (1973) was correctly decided in its entirety.